Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
1.	Claims 1-6 are currently under examination, wherein no claim has been amended and claim 6 has been newly added in applicant’s amendment filed on April 26, 2022. The terminal disclaimer filed by the applicant on April 26, 2022 is acknowledged herein.
Status of Previous Rejections
2.	The previous provisional rejections of claims 1-5 on the ground of nonstatutory obviousness-type double patenting as stated in the Office action dated January 26, 2022 have been withdrawn in light of the terminal disclaimer approved on April 26, 2022. The previous rejections of claims 1-5 under 35 U.S.C. 103 as stated in the Office action dated January 26, 2022 are maintained as follows. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over JP (2002-224881 A) in view of JP (05-050286 A).
	With respect to claims 1 and 6, JP (‘881 A) discloses a solder alloy consisting of by mass 5% or less Ag, 1.0% or less Cu, 0.005-0.05% As and a balance of Sn; and comprising an As-compound layer having a desired thickness which would satisfy the  As-concentrated layer as claimed (abstract, paragraphs [0008]-[0009]). JP (‘881 A) does not specify the Sb content range as claimed. JP (‘286 A) discloses including by weight 5% or less Sb in a high-temperature solder alloy (abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include by weight 5% or less Sb in the solder alloy of JP (‘881 A) in order to improve the heat fatigue resistance of the solder alloy as disclosed by JP (‘286 A) (paragraph [0012]). The elemental content ranges of the solder alloy disclosed by JP (‘881 A) in view of JP (‘286 A) overlap the claimed ranges respectively. A prima facie case of obviousness exists. See MPEP 2144.05 I. JP (‘881 A) in view of JP (‘286 A) does not specify the layer thickness as claimed. However, it has been well held where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977), MPEP 2112.01 [R-3] I. In the instant case, the claimed and JP (‘881 A) in view of JP (‘286 A)’s layers are identical or substantially identical in structure or composition or are produced by identical or substantially identical processes as discussed above, therefore a prima facie case of obviousness exists. The same thickness as claimed would be expected with the claimed and JP (‘881 A) in view of JP (‘286 A)’s layers using the same determination criteria as claimed. 
	With respect to claims 2-5, JP (‘881 A) discloses a solder ball consisting of the solder alloy (paragraph [0008]) and a solder joint made of the solder alloy as claimed (paragraph [0004]) without specifying the solder paste and solder preform as claimed in claims 2 and 4 respectively. However, one of ordinary skill in the art would use the solder alloy disclosed by JP (‘881 A) in the instantly claimed solder paste and solder preform with an expectation of success because these are some of the other well-known applications of a solder alloy.
Response to Arguments
4.	The applicant’s arguments filed on April 26, 2022 have been fully considered but they are not persuasive.	
First, the applicant argues that JP (‘881 A) in view of JP (‘286 A) does not teach heating the solder powders prior to forming the As concentrated layer. In response, the examiner notes that JP (‘881 A) does disclose that an As-compound layer having a desired thickness is formed (paragraphs [0008] and [0009]) which would satisfy the  As-concentrated layer as claimed. JP (‘881 A) in view of JP (‘286 A) does not have to specify how the As-compound layer is formed as long as that layer is present. The rejection as stated in the Office action dated January 26, 2022 is proper and therefore maintained.
Second, the applicant argues that JP (‘881 A) in view of JP (‘286 A) does not specify that the As-compound layer improves the yellowish discoloration. In response, the examiner notes that there is no such limitation recited in the instant claims at all. 
Third, the applicant argues that claimed As content ranges unexpectedly provides better solder wettability. In response, the examiner notes that the As content range disclosed by JP (‘881 A) overlap the claimed ranges as discussed above. A prima facie case of obviousness exists. See MPEP 2144.05 I. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the claimed ranges within the disclosed range of JP (‘881 A) with an expectation of success, because JP (‘881 A) discloses the same utility over the entire disclosed range. The same solder wettability as claimed would be expected with the claimed and JP (‘881 A) in view of JP (‘286 A)’s solder alloys.  
Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIPING ZHU whose telephone number is (571)272-6725.  The examiner can normally be reached on Mon-Fri 8:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Weiping Zhu/
Primary Examiner, Art Unit 1733


4/28/2022